 1   Mark D. Sayre, Esq. SBN: 111168
     msayre@foleymansfield.com
 2   M. Amadea Groseclose, Esq. SBN: 267091
     mgroseclose@foleymansfield.com
 3   FOLEY & MANSFIELD, PLLP
     300 South Grand Avenue, Suite 2800
 4   Los Angeles, CA 90071
     Telephone: (213) 283-2100
 5   Facsimile: (213) 283-2101
 6   Attorneys for Defendant
     FMC CORPORATION
 7

 8                          UNITED STATES DISTRICT COURT
 9                        EASTERN DISTRICT OF CALIFORNIA
10

11

12

13   RAUL ZAMUDIO, an individual, and             Case No: 2:16-CV-02693-TLN-DB
     SOLEDAD ZAMUDIO, an individual,
14                                                ORDER GRANTING JOINT
                                                  STIPULATION TO MODIFY PRE-
15                Plaintiffs,                     TRIAL SCHEDULING ORDER
16
            vs.
17
     FMC CORPORATION, a Delaware
18   Corporation; and DOES 1 through 20,
     inclusive,
19

20                Defendants.                     Complaint Filed: November 14, 2016
                                                  Trial Date:      TBD
21

22

23         This Court, having received Defendant FMC Corporation’s submission of a fully
24   executed joint stipulation to modify the Pre-Trial Scheduling Order, finds good cause
25   exists pursuant to Fed. R. Civ. Proc. 16(b)(4) to modify the Pre-Trial Scheduling Order
26   in the manner requested by the parties’ joint stipulation.
27   ///
28   ///

                                                 1
     ORDER GRANTING JOINT STIPULATION TO MODIFY PRE-TRIAL SCHEDULING ORDER
 1         The deadline to complete expert discovery, as set forth in Paragraph V of the
 2   original Pre-Trial Scheduling Order [ECF No. 11] and in the Court’s October 3, 2018
 3   Order [ECF No. 45] will be extended to March 4, 2019.
 4         IT IS SO ORDERED.
 5

 6   Dated: December 10, 2018
 7

 8

 9
                                    Troy L. Nunley
10                                  United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                               2
     ORDER GRANTING JOINT STIPULATION TO MODIFY PRE-TRIAL SCHEDULING ORDER
